Citation Nr: 0813668	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-02 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969 and from November 1972 to November 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2002, the veteran filed a notice of disagreement 
with respect to a January 2002 rating decision regarding the 
issues of entitlement to an increased rating for right knee 
internal derangement and entitlement to service connection 
for reactive airway disease as a result of exposure to 
herbicides.  The RO issued a Statement of the Case (SOC) 
regarding these issues in May 2003.  The RO accepted a May 
2003 statement of the veteran as a substantive appeal in lieu 
of a VA Form 9 in regard to the issue of entitlement to an 
increased rating for right knee internal derangement. The 
veteran did not file a timely substantive appeal with respect 
to the issue of entitlement to service connection for 
reactive airway disease as a result of exposure to 
herbicides.  As a substantive appeal was not filed, the issue 
of entitlement to service connection for reactive airway 
disease as a result of exposure to herbicides is not before 
the Board for appellate review.

In a Supplemental Statement of the Case, issued in March 
2005, the RO amended the issue of entitlement to an increased 
rating for right knee internal derangement to entitlement to 
an increased rating for residuals of a total right knee 
replacement in response a statement of the veteran dated in 
January 2004.  Subsequently, in a statement dated in March 
2005 the veteran stated "Please withdraw bilateral knee 
condition."  As a Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision; 
therefore, this issue is withdrawn and is not before the 
Board for appellate review.  See 38 C.F.R. §§ 20.202, 
20.204(b). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

In order to establish entitlement to TDIU due to service- 
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).

The Board notes that marginal employment is not considered to 
be substantially gainful employment.  Marginal employment 
generally shall be deemed to exist when a veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may 
also be held to exist, on a facts-found basis (includes but 
is not limited to employment in a protected environment such 
as a family business or sheltered workshop), when earned 
annual income exceeds the poverty threshold.  38 C.F.R. § 
4.16(a) (2007).  VA defined substantially gainful employment 
as "employment at which non-disabled individuals earn their 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides."  See 
M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).

The regulatory scheme for a TDIU provides both objective and 
subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 
(Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective 
criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a 
total rating when there is a single disability or a 
combination of disabilities that results in a 100 percent 
schedular evaluation. Subjective criteria, set forth at 38 
C.F.R. § 4.16(a), provide for a TDIU when, due to service-
connected disability, a veteran is unable to secure or follow 
a substantially gainful occupation, and has a single 
disability rated 60 percent or more, or at least one 
disability rated 40 percent or more with additional 
disability sufficient to bring the combined evaluation to 70 
percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2007).

For the purpose of one 60 percent disability or one 40 
percent disability in combination, disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, disabilities 
resulting from common etiology or a single accident, 
disabilities affecting a singe body system; multiple injuries 
incurred in action, or multiple disabilities incurred as a 
prisoner of war, are considered as one disability.  38 C.F.R. 
§ 4.16(a) (2007).

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340 (2007).

The veteran's current service-connected disabilities include 
the following: residuals of total right knee replacement, 
currently evaluated as 30 percent disabling, effective July 
1, 2004; left knee limitation of extension associated with 
traumatic osteoarthritis, currently evaluated as 20 percent 
disabling, effective April 30, 2004; degenerative disc 
disease of the lumbar spine associated with residuals of 
total right knee replacement, currently evaluated as 20 
percent disabling, effective March 25, 2005; prostate cancer, 
currently evaluated as 20 percent disabling, effective August 
1, 2006; traumatic osteoarthritis of the left knee associated 
with internal derangement of the right knee, currently 
evaluated as 10 percent disabling effective March 29, 2002; 
tinnitus, currently evaluated as 10 percent disabling, 
effective March 29, 2002; tendonitis of the left hip 
associated with residuals of total right knee replacement, 
currently evaluated as 10 percent disabling, effective April 
30, 2004; tendonitis of the right hip associated with 
residuals of total right knee replacement, currently 
evaluated as 10 percent disabling, effective April 30, 2004; 
and bilateral hearing loss, currently evaluated as 10 percent 
disabling, effective 

April 30, 2004.  The RO assigned a combined disability 
evaluation of 80 percent, effective August 1, 2006, for these 
service-connected disabilities.

The veteran was afforded VA Compensation and Pension 
examinations in December 2001, October 2002, February 2006, 
April 2006.  The examiners did not render any opinions 
regarding the veteran's employability.

Records from the Social Security Administration reveal that 
in a February 2002 Disability Determination and Transmittal 
the Social Security Administration concluded that the veteran 
was disabled since July 2001 due to osteoarthritis and allied 
disorders.  Medical records from SSA include private clinical 
records showing treatment for osteoarthritis of the knees and 
rheumatological complaints.  The records include a statement 
of Dr. J.G., dated in September 2001, that indicated that 
"[r]eturn to work would be based upon the evaluations and 
recommendations from the rheumatologist to me once he is able 
to manage the patient's rheumatological complaints."

The veteran submitted statements of Dr. P.B., dated in April 
2003, August 2004, and February 2005; and Dr. C.D., dated in 
April 2002, March 2003, February 2005.  In March 2003, Dr. 
C.D. indicating that the veteran could no longer continue to 
work as a woodworker because the job required standing at a 
machine for long periods of time.  In August 2004, Dr. P.B. 
reported that the veteran was not fit for gainful employment 
due to significant osteoarthritis of both knees.  In February 
2005, Dr. P.B. requesting that the veteran's reduced mobility 
and weakness be considered in his work status.  

The Board acknowledges that VA has a duty to assist veterans 
to obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2007).  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Where a medical examination does 
not contain sufficient detail to decide the claim on appeal, 
the Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).  As indicated above, the Board observes 
that the veteran in this instance was afforded several VA 
examinations in connection with various claims.  However, the 
examination reports did not assess whether the veteran's 
service-connected disabilities precluded him from obtaining 
and maintaining substantially gainful employment.  Therefore, 
a new examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to assess the 
severity of the veteran's service- 
connected disabilities and express an 
opinion as to whether the service-
connected disabilities, either 
individually or in combination, preclude 
the veteran from obtaining and 
maintaining substantially gainful 
employment.  In addition, if the examiner 
finds that the veteran is unable to 
obtain and maintain substantially gainful 
employment as a result of his service-
connected disabilities, the examiner is 
asked to express an opinion as to whether 
the veteran's total disability based on 
individual unemployability is permanent.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




